          Case 1:20-cv-08349-LJL Document 38 Filed 01/19/21 Page 1 of 3




                    ABRAMS INSTITUTE FOR FREEDOM OF EXPRESSION

                                          Yale Law School
                                                                                                         January 18, 2021
BY ECF                                  GRANTED IN PART. The parties shall file a joint status letter
                                        with the Court regarding settlement within forty-five days of the
The Honorable Lewis J. Liman            date of this Order. The parties are ORDERED to show cause (or
United States District Judge            express consent) by Friday, January 22, 2021 why, in lieu of
Southern District of New York
                                        holding the motion for summary judgment in abeyance, the Court
Daniel Patrick Moynihan U.S. Courthouse
                                        should not dismiss the motion in light of the possibility of
500 Pearl Street
                                        settlement, without prejudice to the Government renewing the
New York, New York 10007
                                        motion upon the filing of a letter asking for it to be renewed. SO
       Re:     Ryan Goodman v. U.S. Dep’tORDERED.
                                          of Defense, 1/19/2021
                 No. 20-cv-8349 (LJL)

Dear Judge Liman:

         We represent plaintiff Ryan Goodman in the above-referenced Freedom of Information
Act (“FOIA”) lawsuit against the U.S. Department of Defense (“Department”). We submit this
letter to respectfully request the Court to hold defendant’s pending summary judgment motion in
abeyance while the parties engage in discussions to see if a settlement is possible in light of
significant new disclosures made by the Department last week. Defendant has authorized us to
convey its consent to this request, and the parties propose to submit in forty five days a joint
status report to the Court on the progress of their settlement talks.

        As the Court is aware, plaintiff pushed for an expedited disclosure of information sought
through the FOIA requests at issue before the change of Administrations in Washington on
January 20, 2021. In response, the Court entered an order on December 17, 2020 providing for
the accelerated briefing of simultaneous cross motions for summary judgment. On January 4,
2021, the Court granted the Department’s motion for a brief extension of time and also granted
the parties’ joint request to modify the schedule to provide that the Department would file its
summary judgment motion first. See Dkt. No. 26. Pursuant to the revised schedule, the
Department ’s motion and supporting papers were filed last Monday, January 11; plaintiff’s
cross-motion and response is currently due this Friday, January 22. See id.

        At the time of its filing last week, the Department submitted declarations to the Court
putting the current Administration’s position on the record. The Department also provided
plaintiff with 156 pages of new records called for by his FOIA requests: 65 new pages on
January 6, and 91 new pages on January 11. These newly disclosed records provided for the first
time quarterly estimates of the total U.S. troop strength in Afghanistan, Iraq, and Syria. The
records and the Department’s declarations also provided additional information about the basis
for 2017 change in policy concerning the disclosure of troop strength numbers.

      P.O. BOX   208215,   N E W H AV E N , C O N N EC T I C U T   06520-8215 •       FA C S I M I L E   203 432-3034
                    COURIER ADDRESS          127    WA L L S T R E E T , N E W H AV E N , C T   06511
          Case 1:20-cv-08349-LJL Document 38 Filed 01/19/21 Page 2 of 3




                                                                                         Page 2 of 3

        In response to these new disclosures, counsel for the parties conferred on January 15
about certain questions raised by the new information and about the impact of the new
disclosures on this litigation. While the redacted supplemental records do not fully satisfy the
FOIA requests, the additional information the Department has provided suggests a potential path
to a voluntary resolution of the remaining issues. In the January 15 call, we posed certain
clarifying questions to the Department. Department counsel agreed to take a written version of
these inquiries to their client. Given recent events in Washington and this week’s change of
Administrations, it may take several weeks to obtain the needed answers.

        With the Department’s consent, we therefore respectfully request the Court to hold the
Department’s summary judgment motion in abeyance with no further briefing or cross motion
until further order of the Court, so that the parties may pursue settlement discussions. If this
request is granted, the parties would submit a joint status report to the Court in forty-five days.
This is plaintiff’s first request for adjournment or extension of the briefing schedule. The parties
do not currently have a scheduled appearance before the Court.

       We thank the Court for its consideration of this request.

                                              Respectfully submitted,

                                              MEDIA FREEDOM & INFORMATION ACESS
                                              CLINIC and PETER GRUBER RULE OF LAW
                                              CLINIC

                                              By:         /s/ Michael Linhorst
                                              David A. Schulz, Supervising Attorney
                                              Michael Linhorst, Supervising Attorney
                                              James Fitch, Law Student Intern
                                              Media Freedom & Information Access Clinic
                                              Abrams Institute
                                              Yale Law School
                                              1675 Broadway, 19th Floor
                                              New York, NY 10019
                                              Tel: (212) 850-6103
                                              schulzd@ballardspahr.com
                                              michael.linhorst@ylsclinics.org
                                              james.fitch@ylsclinics.org

                                              Nicole Ng, Law Student Intern
                                              Brandon Willmore, Law Student Intern
                                              Harold Hongju Koh, Supervising Attorney

                                              Peter Gruber Rule of Law Clinic
                                              127 Wall Street
                                              New Haven, CT 06511
        Case 1:20-cv-08349-LJL Document 38 Filed 01/19/21 Page 3 of 3




                                                                            Page 3 of 3

                                          nicole.ng@ylsclinics.org
                                          brandon.willmore@ylsclinics.org
                                          harold.koh@ylsclinics.org

                                          Phillip Spector
                                          Messing & Spector LLP
                                          1200 Steuart Street #1414
                                          Baltimore, MD 21230
                                          ps@messingspector.com

cc:   Sarah Normand & Ilan Stein
      Assistant United States Attorneys, Southern District of New York
